Fourth Court of Appeals
                                       San Antonio, Texas
                                    MEMORANDUM OPINION
                                          No. 04-14-00733-CV

                                    In the Interest of C.M.M., a Child

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-11929
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 3, 2014

DISMISSED FOR WANT OF PROSECUTION

           When Carlos Gabriel Morales filed this appeal, he was required to pay a $195.00 filing fee.

See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME

COURT      AND THE   COURTS    OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL   ON   MULTIDISTRICT

LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Morales did not pay the required filing

fee; accordingly, the clerk of this court notified him by letter that his notice of appeal was

conditionally filed and the filing fee was due. On November 6, 2014, when the fee remained

unpaid, this court ordered that Morales must, not later than November 17, 2014, either (1) pay the

applicable filing fee or (2) provide written proof to this court that he is indigent or otherwise

excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs must pay—at
                                                                                 04-14-00733-CV


the time an item is presented for filing—whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.”). The court advised

Morales that if he failed to respond satisfactorily within the time ordered, the appeal would be

dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and Morales has not otherwise responded to our order.

We therefore dismiss this appeal for want of prosecution.


                                                PER CURIAM




                                              -2-